         Case 1:19-cv-01172-SES Document 15 Filed 11/16/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLINE DE LA CRUZ,                     :     Civil No. 1:19-CV-01172
                                         :
                     Plaintiff,          :
                                         :     (Chief Magistrate Judge Schwab)
        v.                               :
                                         :
ANDREW M. SAUL,                          :
Commissioner of Social Security          :
                                         :
                     Defendant.          :

                                      ORDER
                                  November 16, 2020

        For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the Commissioner’s decision is

VACATED and the case is REMANDED to the Commissioner pursuant to 42

U.S.C. § 405(g) for further proceedings consistent with the Memorandum Opinion

and this Order. After entering judgment in favor of De La Cruz and against the

Commissioner as set forth in the prior sentence, the Clerk of Court shall close this

case.



                                       S/Susan E. Schwab
                                       Susan E. Schwab
                                       Chief United States Magistrate Judge
